Citation Nr: 1638129	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine, claimed as degenerative joint disease and lumbar disc bulge L2-3, L3-4 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In its decision, the RO granted service-connected disability benefits for degenerative joint disease with spurs of the Veteran's bilateral feet and degenerative joint disease of his right ankle.  The RO denied service connection for six other claimed disabilities, including the Veteran's claim for service connection for a disability of the lumbar spine.  The Veteran appealed only the denial of his lumbar spine claim.

In June 2014, the Board remanded this issue for further development.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with degenerative joint disease of the lumbar spine with disc bulging at L2-L3, L3-L4, L4-L5 and L5-S1.  He has suggested that this current disability is the result of a lumbosacral strain he suffered during active duty service.  Alternatively, he suggests that the Board should grant the claim on a "secondary" because, according to the Veteran, his current disability is proximately due to or aggravated by, separate disabilities which are related to service - specifically, degenerative joint disease with spurs of the bilateral feet and degenerative joint disease of his right ankle.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995). 

To answer these questions the RO arranged a series of medical examinations.  For the reasons explained in the Board June 2014 remand, the first two examination reports were inadequate to decide the claim.  Thus, the Board ordered that the Veteran's back should be examined again.  The examiner was then directed to respond to the following questions:

a.  Is it at least as likely as not that any current back 
Condition is related to or had its onset in service?

b.  Is it at least as likely as not that any current back condition manifested itself to a compensable degree in the first post-service year?

c.  Is it at least as likely as not that the Veteran's back condition was caused by his service-connected right ankle degenerative joint disease and/or his service connected bilateral foot degenerative joint disease?

d.  Is it at least as likely as not that the Veteran's back condition was aggravated by his service-connected right ankle degenerative joints disease and/or his service-connected bilateral foot degenerative joint disease?

The requested examination took place in September 2014, after which the examiner submitted a report to the RO.  In her report, the examiner wrote that it was less likely than not that the Veteran's current back disability was incurred in or caused by his back injury in service.  Unfortunately, the examiner provided no answer to question (b) ("Is it at least as likely as not that any current back condition manifested itself to a compensable degree in the first post-service year?").  She did attempt to address the issue of service connection on a secondary basis by adding some comments on an in-service stress fracture of the feet, which is described in the service treatment records.  According to the examiner, "this is an acute injury which should heal well and does not cause a chronic condition.  This condition does not lead to degenerative changes of the spine.  The claimed ankle condition was indicated to be pain, but no joint problem was noted on x-ray.  It was likely a sprain which is a muscle or ligament strain which is an acute injury and heals without chronicity."

The explanation for the examiner's opinion is inconsistent with other evidence which shows that the Veteran does, in fact, have a chronic condition of the feet (bilateral degenerative joint disease with heel spurs).  This condition was diagnosed by a previous December 2009 VA examiner.  The examiner's statement is also in conflict with VA's prior decision to grant service connection degenerative joint disease with spurs of the Veteran's bilateral feet and degenerative joint disease of his right ankle.  By writing that the Veteran's foot and ankle problems likely resolved the examiner rejected the factual premise behind question (c) of the remand instructions ("Is it at least as likely as not that the Veteran's back condition was caused by his service-connected right ankle degenerative joint disease . . . ?) (emphasis added).  

When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the AOJ did not obtain an adequate medical opinion on all the questions for which an answer was requested in the June 2014 remand, the Board must remand the case again to obtain a new opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since August 2014.

2. After obtaining any identified and outstanding records, refer the claims file to the examiner who conducted the September 2014 VA examination for preparation of an addendum opinion.  If the September 2014 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file including a copy of this REMAND must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  

After reviewing the records, the examiner must respond separately to each of the following questions:

a)  Is it at least as likely as not that any current back condition is related to or had its onset in service?

b)  Is it at least as likely as not that any current back condition manifested itself to a compensable degree in the first post-service year?

c)  Is it at least as likely as not that the Veteran's back condition was caused by his service-connected right ankle degenerative joint disease and/or his service connected bilateral foot degenerative joint disease?  

When answering this question, the examiner should assume that the Veteran has chronic service-connected disabilities of the feet and right ankle, specifically degenerative joint disease with spurs of the bilateral feet and degenerative joint disease of the right ankle.

d)  Is it at least as likely as not that the Veteran's back condition was aggravated by his service-connected right ankle degenerative joints disease and/or his service-connected bilateral foot degenerative joint disease?  

When answering this question, the examiner should assume that the Veteran has chronic service-connected disabilities of the feet and right ankle, specifically degenerative joint disease with spurs of the bilateral feet and degenerative joint disease of the right ankle.

In answering questions (c) and (d) the examiner should acknowledge and discuss the Veteran's claim that his ankle instability contributed to a fall in 2008 and whether that fall caused or aggravated the Veteran's current back condition.  

3. If the examiner is unable to offer the requested opinion, it is essential for the examiner to explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. The AOJ must ensure that the requested examination report is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






